Case 1:18-cv-03935-JMS-TAB Document 58 Filed 05/05/20 Page 1 of 5 PageID #: 400




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

JACK LANKFORD,                                       )
                                                     )
                             Plaintiff,              )
                                                     )
                        v.                           )      No. 1:18-cv-03935-JMS-TAB
                                                     )
PAUL TALBOT Dr., individually and                    )
professionally as the P.C.F. Dr.,                    )
WEXFORD OF INDIANA LLC,                              )
                                                     )
                             Defendants.             )

                                  PRELIMINARY INJUNCTION

        The Court has granted Plaintiff Jack Lankford's motion for a preliminary injunction that

 would require the defendants to arrange a consultation with a specialist outside Pendleton

 Correctional Facility (PCF) where he is housed. The Court now enters its preliminary injunction

 pursuant to Federal Rule of Civil Procedure 65(d)(1) and MillerCoors LLC v. Anheuser-Busch

 Cos., 940 F.3d 922 (7th Cir. 2019).

                              A. Terms of the Preliminary Injunction

        Defendant Wexford of Indiana, LLC, shall have through May 18, 2020, to file notice that

 it has scheduled an appointment for Mr. Lankford to be examined by an appropriate specialist who

 could provide an appropriate diagnostic scan (e.g. an ultrasound, CT, or MRI) to determine

 whether Mr. Lankford is suffering from carotid artery disease. Wexford may file this notice ex

 parte to avoid giving Mr. Lankford advance notice of the date and location of his examination.

        Wexford shall provide the specialist with a copy of this Order.

        Within seven days following the examination, Wexford shall file notice that it has arranged

 for Mr. Lankford to receive the treatment recommended by the specialist.



                                                 1
Case 1:18-cv-03935-JMS-TAB Document 58 Filed 05/05/20 Page 2 of 5 PageID #: 401




        This preliminary injunction shall automatically expire on August 4, 2020. If Mr. Lankford

 wishes to renew the preliminary injunction, he shall file a motion for renewal no later than July

 21, 2020.

                                B. Reasons for the Preliminary Injunction

        In January 2012, Mr. Lankford underwent carotid endarterectomy patch angioplasty for

 stenosis of his left internal carotid artery. One of Mr. Lankford's symptoms had been exercise-

 induced dizziness. The doctor advised Mr. Lankford that there was also stenosis in his right internal

 carotid artery, but the doctor did not recommend surgery for the right artery at that time. Rather,

 the doctor advised Mr. Lankford to monitor for any symptoms.

        Beginning in March 2018, Mr. Lankford has experienced dizzy spells, ringing in his ears,

 headaches, and nausea. He has submitted several health care request forms mentioning his history

 of stenosis in his carotid arteries. Mr. Lankford has asked his medical providers at PCF several

 times to refer him to a specialist for a scan to determine whether he was suffering from stenosis of

 his carotid artery, but they have not ordered a referral.

        Because the medical providers at PCF have refused to refer Mr. Lankford to a specialist,

 Mr. Lankford filed a motion for the Court to order a medical examination, which the Court

 construed as a motion for a preliminary injunction. "To obtain a preliminary injunction, a plaintiff

 must establish that it has some likelihood of success on the merits; that it has no adequate remedy

 at law; that without relief it will suffer irreparable harm." GEFT Outdoors, LLC v. City of

 Westfield, 922 F.3d 357, 364 (7th Cir. 2019) (citation and quotation marks omitted). Further,

 because Mr. Lankford is a prisoner, the Prison Litigation Reform Act (PLRA) "circumscribes the

 scope of the court's authority to enter an injunction" in this case. Westefer v. Neal, 682 F.3d 679,

 683 (7th Cir. 2012). "Preliminary injunctive relief must be narrowly drawn, extend no further than



                                                   2
Case 1:18-cv-03935-JMS-TAB Document 58 Filed 05/05/20 Page 3 of 5 PageID #: 402




 necessary to correct the harm the court finds requires preliminary relief, and be the least intrusive

 means necessary to correct that harm." 18 U.S.C. § 3626(a)(2).

        To prevail on an Eighth Amendment deliberate indifference medical claim, a plaintiff must

 demonstrate that he suffered from an objectively serious medical condition, and that the defendant

 knew about the plaintiff's condition and the substantial risk of harm it posed but disregarded that

 risk. Farmer v. Brennan, 511 U.S. 825, 837 (1994); Pittman ex rel. Hamilton v. County of Madison,

 Ill., 746 F.3d 766, 775 (7th Cir. 2014). A prisoner may show deliberate indifference by establishing

 that his medical providers have chosen "an 'easier and less efficacious treatment' without

 exercising professional judgment." Petties v. Carter, 836 F.3d 722, 730 (7th Cir. 2016) (quoting

 Estelle v. Gamble, 429 U.S. 97, 104 n.10 (1976)).

        Mr. Lankford appears well-equipped to establish deliberate indifference. He has a

 documented history of a serious medical condition that required surgery. Dizziness was the only

 symptom Mr. Lankford complained of prior to his 2012 surgery, and it is one of his chief symptoms

 now. Mr. Lankford is 69 years old and diabetic. Dizziness and severe headaches are symptoms of

 carotid artery disease, and age and diabetes are both risk factors. See Mayo Clinic, Carotid Artery

 Disease,     available      at     https://www.mayoclinic.org/diseases-conditions/carotid-artery-

 disease/symptoms-causes/syc-20360519 (last visited May 1, 2020). Yet Dr. Talbot and other

 medical providers at PCF have disregarded Mr. Lankford's concerns and have not referred

 Mr. Lankford to a specialist for any diagnostic scan. This is evidence that Wexford's medical staff

 at PCF has opted for an easier treatment—or no treatment at all—without exercising professional

 judgment.




                                                  3
Case 1:18-cv-03935-JMS-TAB Document 58 Filed 05/05/20 Page 4 of 5 PageID #: 403




        The Court finds at this stage that Mr. Lankford is likely to suffer irreparable harm if he has

 stenosis that remains untreated. Blocked carotid arteries may cause strokes, which can be fatal or

 cause permanent brain damage. See, Carotid Artery Disease, supra.

        The defendants have not asserted any reason they or the public interest would be harmed

 by arranging for Mr. Lankford's examination and treatment by an outside physician. The Court

 finds that any harm to the defendants is likely to be minimal compared to the harm Mr. Lankford

 is likely to endure if his condition remains untreated

        Mr. Lankford was previously treated at a vascular surgery clinic. The Court finds that an

 appropriate and narrowly drawn injunction simply requires Wexford to refer Mr. Lankford to a

 specialist who can provide an appropriate diagnostic scan (e.g. an ultrasound, CT, or MRI) and

 then adopt and implement the treatment plan recommended by the specialist. This order does not

 require any defendant or member of the Wexford medical staff to render specific or unnecessary

 treatment. Rather, it simply requires Wexford to timely facilitate appropriate treatment for

 Mr. Lankford's condition.

        IT IS SO ORDERED.




          Date: 5/5/2020




                                                  4
Case 1:18-cv-03935-JMS-TAB Document 58 Filed 05/05/20 Page 5 of 5 PageID #: 404




 Distribution:

 JACK LANKFORD
 854170
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 4490 West Reformatory Road
 PENDLETON, IN 46064

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Angela Marie Rinehart
 KATZ KORIN CUNNINGHAM, P.C.
 arinehart@kkclegal.com




                                       5
